                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

LEIHINAHINA SULLIVAN,                       CIVIL NO. 21-00235 JAO-RT

              Plaintiff,                    ORDER DENYING PLAINTIFF’S
                                            MOTION FOR RECONSIDERATION
       vs.                                  OF ORDER (1) DISMISSING
                                            COMPLAINT AND (2) DENYING
RENEAU KENNEDY, Ed.D.                       IFP APPLICATION AND MOTION
CLINICAL & FORENSIC                         TO REQUEST IFP APPLICATION
PSYCHOLOGY, et al.; JOHN & JANE
DOES 1-100,

              Defendants.



 ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
  OF ORDER (1) DISMISSING COMPLAINT AND (2) DENYING IFP
   APPLICATION AND MOTION TO REQUEST IFP APPLICATION

      On June 10, 2021, the Court issued an Order (1) Dismissing Complaint and

(2) Denying IFP Application and Motion to Request IFP Application (“Order”).

ECF No. 8. Judgment entered the same day. ECF No. 9. Pro se Plaintiff

Leihinahina Sullivan (“Plaintiff”) now seeks reconsideration of the Order. The

Court shall decide the matter without a hearing pursuant to Local Rule 7.1(d). For

the following reasons, the Court DENIES Plaintiff’s Motion for Reconsideration.

ECF No. 11.
                                 BACKGROUND

      This action arises out of the disclosure of Plaintiff’s psychological records to

Assistant U.S. Attorney Rebecca Perlmutter (“AUSA Perlmutter”) in connection

with Plaintiff’s competency examination in Criminal No. 17-00104 JMS-KJM,

United States v. Sullivan. ECF No. 1 (Compl.) ¶ 1. In United States v. Sullivan,

Chief Judge J. Michael Seabright appointed Defendant Dr. Reneau Kennedy

(“Defendant”) as the examining psychologist to conduct Plaintiff’s competency

examination.1 Crim. No. 17-00104 JMS-KJM, ECF No. 1018. Defendant

obtained Plaintiff’s psychological records from Dr. Ethan Pien, Plaintiff’s treating

psychiatrist, which Defendant then transcribed into the Final Competency Report

(“Report”). Compl. ¶¶ 2, 9. According to Plaintiff, Defendant’s transcription of

her records into the Report and subsequent transmission of the Report via email to

multiple recipients, including AUSA Perlmutter, violated Plaintiff’s Fourth

Amendment, Fourteenth Amendment, and privacy rights. Id. ¶ 9. Plaintiff asserts

a single count in her Complaint: violation of her privacy by disclosing confidential

medial records to AUSA Perlmutter over Plaintiff’s objection. Id. at 6. Plaintiff

requests damages and attorneys’ fees and costs. Id. at 7.




1
  Plaintiff describes Defendant as a contractor for Chief Judge Seabright. Compl.
¶ 22.
                                          2
      The Court dismissed the Complaint without leave to amend pursuant to 28

U.S.C. § 1915(e)(2)(B)(iii) on the basis that Defendant was entitled to quasi-

judicial immunity given that the allegations against her related to her appointment

and preparation and transmission of the Report. ECF No. 8 at 7–8.

                                   DISCUSSION

      Plaintiff argues that the Court committed manifest error or law or fact,

thereby entitling her to reconsideration. Although Plaintiff has not cited any rules,

Federal Rule of Civil Procedure (“FRCP” or “Rule”) 60(b)(6), which provides

relief from final judgments, orders, or proceedings for any reason justifying relief,

is applicable. Rule 60(b) reconsideration is generally appropriate in three

instances: (1) when there has been an intervening change of controlling law; (2)

new evidence has come to light; or (3) when necessary to correct a clear error or

prevent manifest injustice. See Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993); Sierra Club, Haw. Chapter v. City & County of Honolulu,

486 F. Supp. 2d 1185, 1188 (D. Haw. 2007) (“The Ninth Circuit has recognized

that Rule 60(b) may be used to reconsider legal issues and to reconsider the court’s

own mistake or inadvertence.”). “[A] movant seeking relief under Rule 60(b)(6)

must show ‘extraordinary circumstances’ justifying the reopening of a final

judgment.” Henson v. Fid. Nat’l Fin., Inc., 943 F.3d 434, 443–44 (9th Cir. 2019)

(some internal quotation marks and citations omitted).


                                          3
      The Ninth Circuit requires that a successful motion for reconsideration

accomplish two goals. “First, a motion for reconsideration must demonstrate some

reason why the Court should reconsider its prior decision. Second, the motion

must set forth facts or law of a ‘strongly convincing’ nature to induce the court to

reverse its prior decision.” Jacob v. United States, 128 F. Supp. 2d 638, 641 (D.

Haw. 2000) (citing Decker Coal Co. v. Hartman, 706 F. Supp. 745, 750 (D. Mont.

1988)) (citation omitted). Mere disagreement with a court’s analysis in a previous

order is not a sufficient basis for reconsideration. See White v. Sabatino, 424 F.

Supp. 2d 1271, 1274 (D. Haw. 2006) (citing Leong v. Hilton Hotels Corp., 689 F.

Supp. 1572 (D. Haw. 1988)); Haw. Stevedores, Inc. v. HT & T Co., 363 F. Supp.

2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is

committed to the sound discretion of the court.” Navajo Nation v. Confederated

Tribes and Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir.

2003) (citing Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.

2000)).

      Here, there are no extraordinary circumstances justifying the reopening of

judgment. Plaintiff has not demonstrated that she is entitled to reconsideration, nor

has she set forth facts or law of strongly convincing nature to compel reversal of

the Order. The Motion contains a lengthy recitation of the procedural history in

Plaintiff’s criminal case, which Plaintiff cites as evidence that Defendant


                                          4
intentionally violated court orders and exceeded the scope of her authority.

According to Plaintiff, Defendant is not entitled to quasi-judicial immunity because

her conduct fell outside the parameters of her duty.

        A review of the criminal docket2 reveals that Defendant’s purported

violations of Chief Judge Seabright’s Orders never occurred. In fact, Plaintiff has

repeatedly sought leave3 to file motions regarding Defendant’s alleged misconduct.

Crim. No. 17-00104 JMS-KJM, ECF Nos. 1108, 1149. Chief Judge Seabright has

found Plaintiff’s arguments so lacking in merit or inappropriate that he denied her

requests. Id., ECF No. 1112 (“Defendant continues to violate court rules by filing

frivolous motions raising arguments previously addressed by the court. Further,

even as alleged (and as previously stated in the court’s prior order), such conduct

would not warrant dismissal of the indictment. (citations omitted)); ECF No. 1151

at 2 (“But, as has been true many times before, Defendant raises nothing new and

continues to relitigate issues previously considered by the court.”). Because there

is no indication that Defendant exceeded the scope of her appointment or violated

court orders, even construing the Complaint liberally, the Court did not err in

dismissing the Complaint based on Defendant’s entitlement to quasi-judicial


2
    The Court also reviewed the docket before dismissing the Complaint.
3
  Plaintiff is prohibited from filing motions (with the exception of motions in
limine) without first obtaining leave of court in her criminal case because the
motions deadline passed. Crim. No. 17-00104 JMS-KJM, ECF No. 393.
                                          5
immunity. Plaintiff clearly disagrees with the Order, but mere disagreement does

not warrant reconsideration.

      This is not a forum for Plaintiff to challenge or seek reconsideration of Chief

Judge Seabright’s rulings in her ongoing criminal case. Indeed, Plaintiff has had

ample opportunity to present challenges in those proceedings and she has acted so

abusively and vexatiously that Chief Judge Seabright has repeatedly admonished

that her continued abuses will result in the imposition of sanctions, including

revocation of her pro se status. Id., ECF No. 1151 at 6.

      For these reasons, Plaintiff’s Motion is DENIED.

                                  CONCLUSION

      Based on the foregoing, the Court DENIES Plaintiff’s Motion for

Reconsideration. ECF No. 11.

      IT IS SO ORDERED.

      DATED:        Honolulu, Hawai‘i, June 23, 2021.




Civil No. 21-00235 JAO-RT, Sullivan v. Kennedy; ORDER DENYING PLAINTIFF’S MOTION FOR
RECONSIDERATION OF ORDER (1) DISMISSING COMPLAINT AND (2) DENYING IFP APPLICATION
AND MOTION TO REQUEST IFP APPLICATION


                                          6
